Citation Nr: 1012830	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for erectile 
dysfunction (claimed as penile deformity), on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to July 
1946, and November 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 0 percent for 
erectile dysfunction.  The Veteran filed a notice of 
disagreement (NOD) in September 2007, and the RO issued a 
statement of the case (SOC) in March 2008.  The Veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2008.

By rating decision in September 2008, the RO granted a 20 
percent rating for erectile dysfunction, effective March 9, 
2007, the date of the Veteran's claim for an increased 
rating.  Although the RO awarded the highest schedular 
rating available during the pendency of this appeal, 
inasmuch as a higher rating may be available for erectile 
dysfunction on an extra-schedular basis, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating on an extra-
schedular basis remains viable on appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence and for consideration of a higher rating on an 
extra-schedular basis.  After completing the requested 
development, the AMC continued to deny the claim (as 
reflected in a January 2010 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

The Board notes that, in connection with a claim previously 
on appeal with the current claim, a Deputy Vice Chairman of 
the Board granted the Veteran's representative's motion to 
advance the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the matter on appeal have been 
accomplished.  

2.  Pertinent to the March 2007 claim for increase, the 
Veteran's erectile dysfunction has not been shown to present 
so exceptional or unusual a disability picture as to render 
impractical the application of the regular schedular 
standards for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
erectile dysfunction, on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In an April 2007 pre-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  

The March 2008 SOC and a June 2008 letter set forth the 
rating criteria for evaluating erectile dysfunction, and an 
October 2009 letter set forth the provisions of 38 C.F.R. 
§ 3.321(b).

After issuance of the March 2008 SOC and the June 2008 and 
October 2009 letters, and opportunity for the Veteran to 
respond, the January 2010 SSOC reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of 
the claim, such as in an SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the report of 
a May 2007 VA examination.  Also of record and considered in 
connection with the appeal are the various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

In this case, the Veteran has been awarded the maximum 
schedular rating available for erectile dysfunction, 20 
percent.  Special monthly compensation is also available for 
loss of use of a creative organ; however, the Veteran has 
been receiving special monthly compensation since 1954.  
Thus, the only remaining issue is whether a rating in excess 
of 20 percent is warranted on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step: a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Veteran was afforded a VA examination in 
May 2007.  His main complaint was erectile dysfunction.  
There were hardly visible scars in the inguinal regions and 
the penile shaft.  The glans penis had a widened opening by 
about 1.5 centimeters.  Otherwise, there was no abnormality.  

According to Diagnostic Code 7522, deformity of the penis 
with loss of erectile power warrants a 20 percent rating.  
See 38 C.F.R. § 4.115b (2009). 

The Board finds that schedular criteria are adequate to rate 
the Veteran's erectile dysfunction.  The Veteran cannot get 
an erection, has some hardly visible scars, and the glans 
penis has a widened opening by about 1.5 centimeters.  The 
rating schedule fully contemplates the described 
symptomatology (loss of erectile power and deformity).  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Even if the rating schedule did not contemplate the 
Veteran's symptomatology, a higher rating on an extra-
schedular basis would still not be warranted.  The Veteran's 
treatment records show no hospitalizations as a result of 
his erectile dysfunction.  While the Veteran is not 
presently working, he did work part-time during this appeal.  
When asked how his erectile dysfunction affected his work as 
a cashier at a golf course, the Veteran reported that there 
was no impact on his position; "just going to the bathroom."  
The Veteran quit his job because he was angry with the golf 
pro.  The examiner opined that there is no effect of the 
condition on the Veteran's usual occupation and activities 
of daily living, other than periodic urination.  The 
evidence in this case is against a finding that the 
Veteran's erectile dysfunction has resulted in marked 
interference with employment or frequent hospitalization.  
Thus, even if the rating schedule did not adequately 
contemplate the Veteran's symptomatology, referral for 
extra-schedular rating would not be warranted.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's erectile 
dysfunction, pursuant to Hart, and that the claim for a 
higher rating, on an extra-schedular basis, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment 
of a higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for erectile dysfunction 
(claimed as penile deformity), on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


